DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status 
Claims 1-21, filed on 12/23/2020, are pending in this application.  

Priority
Applicant’s claim for the benefit of a prior-filed application is acknowledged. Claims 1-21 are identified in the prior-filed application, Application No. 62/953,245. Therefore, the effective filing date of claims 1-21 is 12/24/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 6, 9, 11-14, 16, 18, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breemhaar et al. (U.S. application No. US 2019/0338232A1; published on Nov. 7, 2019).
The claims are directed to a method of making a construct with an extracellular matrix, a plurality of cells, and a crosslinking or gelation agent for about 1 hour to about 4 hours. The claims are directed to applying an additional cell culture medium allowing cell directed self-assembly for about 2 hours to about 10 hours, where the mixture of the mold is a defined shape, which forms the three-dimensional structure of the construct. 
Breemhaar et al. teaches a three-dimensional (3D) structure composed of an extracellular matrix (ECM), cells, and a liquid hydrogel, comprising a scaffolding biomaterial having at least one or more troughs (abstract). More specifically, Breemhaar et al. teaches preparation of collagen and cells, where  medium and collagen are crosslinked in a mixture and then deposited in a mold (steps a-d) (para. 84-85, 121-122 and Figure 18). Further, Breemhaar et al. teaches the solidification (“gelation”) of the mixture of cells and liquid hydrogel takes place in an hour (para. 121) Breemhaar teaches that applying differentiation medium rejuvenated the growth of the cells. More specifically, Breemhaar teaches during incubation, rejuvenation can include i) oxygenation, ii) addition of nutrient, iii) removal of particulate matter, and iv) exchange of the differentiation medium with fresh differentiation medium. Subsequent to when the cells are ready to begin differentiation the medium in the apparatus is required to be replenished for supplying fresh oxygen, nutrients and removal of dead cell debris and other particulate matter (para. 87). Breemhaar teaches incubating the transitioning intermediate in the differentiation medium for a day in order to form tissue (para. 79 and 85).
Breemhaar does not teach allowing cell directed self-assembly for about 2 to 10 hours to form a construct.
It would have been obvious for one of ordinary skill in the art at the time of the of the invention to allow 12 hours of cell directed self-assembly in the methods taught by Breemhaar because it would have been obvious to try about 2 to 10 hours as the person of ordinary skill would be choosing from a time period based on the start of the differentiation process in the cells to when the cells begin to compact and form tissue in the mold to form a 3D construct (para.96). Allowing the self-assembly process for a duration of about 12 hours as taught by Breemhaar would have led to a reasonable expectation of success because Breemhaar acknowledges that the time of incubation is dependent on what is suitable for enabling the cells to attach to the scaffolding biomaterial and grow (para. 79).
With respect to claims 2, 3, and 4, Breemhaar et al. teach a three-dimensional (3D) structure produced from an apparatus with a defined shape of an elongate body,  that can be removed from the  container (or mold). In order to have the construct obtain a three-dimensional (3D) shape and function as a cellular model, the shape needs to be retained (Claim 28, para. 38 and 58). Breemhaar et al. teach the hydrogel may be collagen, elastin like polypeptides, tropoelastin, hyaluronic acid, alginate, polyvinyl alcohol (PVA), polycaprolactone (PCL), and a synthetic DNA hydrogel (para. 68).
With respect to claims 6, Breemhaar et al. does not explicitly teach a gelation agent that is an alkaline substance; however, this step is routine optimization, as the applicants’ specification indicates that adjusting the pH of the collagen to 7.2-7.4 initiates collagen self-assembly (spec, para. [80]). As Breemhaar et al. teaches the claimed collagen as a gelation agent, a person of skill in the art would  upwardly adjust the pH to allow the gelation of the collagen.  
With respect to claims 9, Breemhaar et al. teach the use of myoblast cells which are mammalian cells (para. 66). 
 With respect to claims 11, Breemhaar et al. teach a first trough is joined edgewise to a second trough through their outer walls, wherein the second trough is placed laterally-adjacent to the first trough. Similarly, a third trough is joined edgewise with the second trough through their outer walls. Further, a fourth trough is joined edgewise with the first trough and the third trough through their respective outer walls. (para. 53)  
It would have been obvious for one of ordinary skill in the art at the time of the invention to employ additional troughs or wells having adjacent troughs for holding various cell types in the method taught Breemhaar et al. because it would have been obvious to try having spatially separated additional troughs or wells with different cell types in the construct as the person of ordinary skill would want multiple troughs or wells in an apparatus for producing functional muscle tissue (para. 53, 62, 65). 
With respect to claims 12, Breemhaar et al. teaches incubating myoblasts in growth medium (basal medium) (para. 81). Claim 12 recites “optional” supplements such as growth factors and amino acids. Further, Breemhaar et al. teaches the addition of amino acids, vitamins and other growth supplements, and the growth media conditions may be optimized in a manner known to a person skilled in the art to facilitate the process for production of tissue from cells (para. 81-82).
With respect to claims 13, Breemhaar et al. teaches that at least one container may contain a growth medium and/or a differentiation medium (para. 58). More specifically, Breemhaar et al. teaches that growth medium can be added at different times, the first medium is added to at least one trough during incubation and the second medium is added once the cells have settled on the scaffolding biomaterials present in the hydrogel (para. 79-81).
With respect to claim 14, Breemhaar et al. teaches extracting the tissue from the elongate body  using a cutter (para. 101).  This extraction also meets the optional limitations of the material being extracted. 
With respect to claim 16, Breemhaar et al.  teaches that the elongate body may be a cylindrical-shaped pillar, an oval-shaped or an elliptical shaped pillar (para. 40).
 With respect to claims 18, Breemhaar et al. teach applying an electrical pulse stimulation during incubation (para. 91).  
With respect to claims 21, Breemhaar et al. teach the claimed apparatus (para. 42, 66, and 121, claim 27).

Claims 5, 7, 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Breemhaar et al. (U.S. application No. US 2019/0338232A1; published on Nov. 7, 2019) as applied to claim 1-4, 6, 9, 11-14, 16, 18, , and 21 above, and further in view of McGuigan et al. (PLOS one, 2008, cited in IDS filed on Dec. 31, 2021).
Breemhaar et al. does not teach a ratio of the volume of the extracellular matrix to the volume of the first cell culture medium, an amount of cells suspended in the first cell culture medium or the construct, the concentration of the extracellular matrix, and the non-adhesive material polydimethylsiloxane.
McGuigan et al. teaches a ratio of the volume of the extracellular matrix to the volume of the first cell culture medium, an amount of cells suspended in the first cell culture medium or the construct, the concentration of the extracellular matrix, and the non-adhesive material polydimethylsiloxane. Further, McGuigan et al. teaches a soft lithographic method to encapsulate cells in 3D gel objects (modules) in a variety of simple shapes (cylinders, crosses, rectangular prisms) with lateral dimensions between 40 and 1000 mm, cell densities of 105 – 108 cells/cm3, and total volumes between 1X10-7 and 8X10-4 cm3 (abstract). 
With respect to claim 5, it would have been obvious to have selected the volume of the extracellular matrix to cell culture medium in the claimed ratio because a person of ordinary skill would know that in order to produce a viable 3D construct, having a mixture within the parameters is required. Generally, difference in concentration will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.
With respect to claims 7, McGuigan et al. teaches modules that were formed by mixing NIH 3T3 cells (1X106  cells per mL of neutralized collagen) with a solution of neutralized collagen (concentration 3 mg/mL, pH 7), and then loading this mixture of cells and gel into the holes (with diameters 40 – 1000 mm) in the PDMS membrane (page 2). 
It would have been obvious for one of ordinary skill in the art at the time of the invention to employ a cell concentration in the method taught by McGuigan et al. because it would have been obvious to try the amount of cells as the person of ordinary skill would be choosing from a known amount that forms cell aggregates. Adding the amount of cells taught by McGuigan et al. would have led to a reasonable expectation of success because Breemhaar et al. teach that they can be used to obtain a construct with an extracellular matrix. When the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 1934 (Fed. Cir. 1990) MPEP 2144.05. Generally, difference in concentration will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.
With respect to claim 8, McGuigan et al. teaches modules that  were formed by mixing NIH 3T3 cells (1X10^6 cells per mL of neutralized collagen) with a solution of neutralized collagen (concentration 3 mg/mL, pH 7).
It would have been obvious to have selected the concentration of collagen in the claimed solution because a person of ordinary skill would know that in order to produce a viable 3D construct with collagen, having a mixture within the concentration parameters is required. Generally, difference in concentration will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration is critical. W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05. 
With respect to claim 10, McGuigan et al. teaches the soft lithographic method to encapsulate cells in 3D gel objects (modules) in a variety of simple shapes (cylinders, crosses, rectangular prisms) with lateral dimensions between 40 and 1000 mm, cell densities of 105 – 108 cells/cm3, and total volumes between 1X10-7 and 8X10-4 cm3. By varying (i) the initial density of cells at seeding, and (ii) the dimensions of the modules, the number of cells per module ranged from 1 to 2500 cells (abstract).
It would have been obvious for one of ordinary skill in the art at the time of the invention to employ a cell concentration in the method taught by McGuigan et al. because it would have been obvious to try the amount of cells as the person of ordinary skill would be choosing from a known amount that forms cell aggregates. Adding the amount of cells taught by McGuigan et al. would have led to a reasonable expectation of success because Breemhaar et al. teach that they can be used to obtain a construct with an extracellular matrix.
When the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 1934 (Fed. Cir. 1990) MPEP 2144.05. Generally, difference in concentration will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.
With respect to claims 15, McGuigan et al. teaches the formed poly(dimethyl siloxane) (PDMS ) membranes to serve as templates for gel structures (modules) using replica molding (para. 5).
Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breemhaar et al. (U.S. application No. US 2019/0338232A1; published on Nov. 7, 2019) as applied to claim 1-16, 18, and 21 above, and further in view of Rivron et al. (U.S. application No. US 2016/0257926A1; published on Sept. 8, 2016).
With respect to claims 17, Breemhaar et al. teach a construct providing a hollow interior space. The separate elongate bodies may be extended through separate passages (or central holes) of the at least one trough. Optionally, the elongate bodies may have side ports at predefined distance that enables it to pour its contents in the adjacent troughs (para. 49). McGuigan et al. teaches biomaterials or bio-active factors may be included that guide the development or organization of the tissue construct. Types of biomaterials that can be incorporated include, but are not limited to: ceramics, bioglasses, polymeric materials biodegradable or non-biodegradable), metals, and gels. [64] Further, McGuigan et al. teaches that the cell self-assembled is a stratified tube with a layer of HUVEC surrounding a core of hMSC (FIGS. 7A and 7B).
With respect to claim 19 and 20, Breemhaar et al. teaches an elongate body may be a cylindrical-shaped pillar, an oval-shaped or an elliptical shaped pillar composed stainless steel material (para. 38 and 40). 
Breemhaar et al. does not teach a metal material is inserted into the mold or that a stimuli is applied to the construct via a metal material .
Rivron et al. teaches the insertion of a metal material into mold, which defines the shape of the mold. Rivron et al. teaches that self-assembly may be assisted using a biomaterial, e.g. a metal, to form a scaffold and provide mechanical support or to assist in achieving a particular desired shape. (para. 64, and Figures 7A and 7B).  Rivron et al. teaches that metallic objects can be used to modify the cellular aggregate or tissue by using an electrical or magnetic field (para. 64).
It would have been obvious for one of ordinary skill in the art at the time of the invention to insert  a metal support to apply an electromagnetic field as taught by Rivron et al. because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Adding mechanical support in the form of a metal to the construct taught by Rivron et al. would have led to a reasonable expectation of success because Breemhaar et al. teaches a defined shape be optimized to assure an ideal structure for the proliferation of the cells and preventing breakage of the cross-linking cells (para. 38), while Rivron teaches that insertion of a metal object aids in the self-assembly of the tissue construct.

Conclusion
No Claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE MARIA GONZALES whose telephone number is (571)272-1794. The examiner can normally be reached M-Th: 9AM - 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPHINE M GONZALES/Examiner, Art Unit 1632                                                                                                                                                                                                        
/TERESA E KNIGHT/Primary Examiner, Art Unit 1632